Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 10 and 19 are allowable because the prior art fail to or render obvious to teach the claim limitation: 
“transmitting, from the access point, a message, the message providing an indication that the access point supports out-of-band signaling; associating the access point with at least one wireless station over a first radio technology, the associating comprising receiving an indication that the at least one wireless station supports out-of-band signaling over the first radio technology; establishing a connection with the at least 

Das et al. US 20130217385 A1 in para. [0066 & 0039] teaches the OOB identification information may be obtained, in block 601, from a femto access point. first SSID/OOB identifier and virtual access point may be used to advertise the femto access point OOB capability. In para. [0041 & 0045] UE 112 begins scanning for femto access point 106 using OOB radio components 201. In para. [0065] the OOB identification information may be obtained, in block 601, from an application running on the femto access point. The application maintains all of the femto access point-related information including its OOB identifiers in a specific format. The UE would access the application over a femto access point OOB link. The femto access point information in particular are sent over the femto access point OOB link (e.g. WIFI DIRECT™). para. [0030-0031 & 0042] femto access point may also include short-range communications capabilities for out-of-band (OOB) signals and transmissions including OOB radios such as WIFI™ (standardized through IEEE 802.11), WIFI DIRECT™). However, the prior art fails to teaches the claim limitation cited above.

Awoniyi et al. (US 20120115471 A1) teaches in para. [0057] The OOB link may be an ultra-wideband (UWB) link, an IEEE 802.11 link, ZigBee link, an IP tunnel, a wired link, etc. Moreover, virtual OOB links may be used, such as through use of IP-based mechanisms over a wireless wide area network (WWAN) link (e.g., IP tunnel over a WWAN link) that act as a virtual OOB link. And in para. [0041-0044] teaches femto-proxy module 240-a may detect the presence of a UE in the femtocell using out-of-band (OOB) signals. The HNB 230-a may register the UE at the femtocell responsive to the detected presence. However, the prior art fails to teaches the claim limitation cited above.

Xue WO2016191605A1 (listed in applicant submitted IDS filed on 12/09/2020 and in EPO report) teaches [0056] the station 122 may send a signal (e.g., a "heartbeat" signal 146) to the access point 102 over the low energy protocol advertising channel 142 while the station 122 is in the sleep mode. And [0084-0085] and station 122 is illustrated in FIG. 5 as being "within" the wireless network 190, the station 122 may or may not have performed Wi-Fi association with the access point 102 at the time the beacon information 544 is received. If the station 122 is "unassociated" with the access point 102, scanning the low energy protocol advertising channel 142 for the beacon information 544 may enable fast discovery of BLE-assisted access points (e.g., the 

Therefore, claims 1-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468